Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 1 of 7 PageID #: 1




                                                                 ELECTRONICALLY
                                                                     FILED
                                                                   Feb 09 2021
                                                               U.S. DISTRICT COURT
                                                               Northern District of WV

                                                       1:21-CV-21 (Kleeh)
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 2 of 7 PageID #: 2
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 3 of 7 PageID #: 3
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 4 of 7 PageID #: 4
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 5 of 7 PageID #: 5
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 6 of 7 PageID #: 6
Case 1:21-cv-00021-TSK Document 1 Filed 02/09/21 Page 7 of 7 PageID #: 7
